ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Donath, 2013 IL App (3d) 120251




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Petitioner-Appellee, v.
Caption                    BRAD L. DONATH, Respondent-Appellant.



District & No.             Third District
                           Docket No. 3-12-0251


Rule 23 Order filed        February 21, 2013
Motion to publish
allowed                    March 22, 2013
Opinion filed              March 22, 2013


Held                       The denial of respondent’s application for conditional release from the
(Note: This syllabus       adjudication that he was a sexually dangerous person was not against the
constitutes no part of     manifest weight of the evidence, regardless of the 12 years he had spent
the opinion of the court   in treatment, since the record showed he had not successfully resolved his
but has been prepared      sexual preoccupation or the issues that predisposed him to reoffend.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Tazewell County, Nos. 99-CF-129, 99-
Review                     CF-130, 99-CF-131; the Hon. Scott A. Shore, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Luke P. Taylor, of Pekin, for appellant.
Appeal
                           Stewart Umholtz, State’s Attorney, of Pekin (Terry A. Mertel and
                           Richard T. Leonard, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE CARTER delivered the judgment of the court, with opinion.
                           Presiding Justice Wright and Justice Lytton concurred in the judgment
                           and opinion.




                                             OPINION

¶1           In 1999, respondent, Brad L. Donath, was adjudicated a sexually dangerous person under
        the Sexually Dangerous Persons Act (Act). 725 ILCS 205/0.01 et seq. (West 2008).
        Respondent filed an application for discharge or conditional release, alleging he had
        recovered. 725 ILCS 205/9 (West 2008). Following a bench trial, respondent was found to
        still be sexually dangerous, and his application was denied. Respondent appeals, arguing that:
        (1) the trial court’s denial of his application for conditional release from the sexually
        dangerous persons program was against the manifest weight of the evidence; (2) he was
        denied his constitutional right to a speedy trial; and (3) trial counsel was ineffective for
        failing to protect his speedy trial right. We affirm.

¶2                                               FACTS
¶3                                              I. Pretrial
¶4          In 1999, respondent was charged with criminal sexual assault, aggravated criminal sexual
        assault, and predatory criminal sexual assault of a child for acts of sexual penetration with
        minors. 720 ILCS 5/12-13(a)(2), 12-14(a)(2), 12-14.1(a)(1) (West 1998). The charges were
        later dismissed when respondent was adjudicated a sexually dangerous person under the Act
        and committed to the Department of Corrections (DOC). 725 ILCS 205/1.01, 8 (West 2008).
¶5          On February 9, 2009, respondent filed a pro se application for discharge or conditional
        release from commitment, alleging that he had recovered. 725 ILCS 205/9(a), (e) (West
        2008). Respondent, who was committed to the Big Muddy Correctional Center (Big Muddy),
        alleged that as a result of the counseling and treatment he had received since 1999, he was
        no longer a sexually dangerous person. On the same date, respondent also filed a motion
        requesting an independent psychiatric examination and a speedy trial.
¶6          Thereafter, the trial court appointed respondent a public defender and ordered the director
        of the DOC to prepare a statutorily mandated socio-psychiatric report on respondent. See 725

                                                 -2-
       ILCS 205/9(a) (West 2008). After two agreed continuances by the parties, a hearing on
       respondent’s motions was held on September 14, 2009. On that date, the State told the trial
       court that the socio-psychiatric report was delayed, because Dr. Mark Carich, the doctor
       completing the report, had approximately seven reports to complete before starting
       respondent’s report and his assistant had recently quit. Respondent asserted that if the report
       continued to be delayed, his speedy trial rights would be violated. Respondent then requested
       a jury trial at the court’s earliest convenience. The court set the jury trial for January 18,
       2010, with a pretrial date of December 14, 2009, at which time the parties were to submit
       reciprocal expert reports. The court also granted respondent’s request for an independent
       psychiatric examination.
¶7         On November 18, 2009, respondent filed a motion to continue, stating that his appointed
       expert, Dr. Robert Chapman, wanted assurances that he would be paid for his services and
       also wished to review the State’s report prior to conducting his own evaluation of
       respondent. Respondent’s motion to continue was granted on December 14, 2009, and the
       case was continued to March 26, 2010.
¶8         On March 26, 2010, the State reported that Carich only had one more report to complete
       before respondent’s. The parties then agreed to continue the case until June 18, 2010. On
       July 28, 2010, respondent filed a motion to reschedule the jury trial, alleging that Carich
       refused to promptly prepare a socio-psychiatric report. Respondent requested that the cause
       be set for a jury trial and for the court to order preparation of the report or grant him
       discharge or conditional release. Respondent’s motion was scheduled to be heard on
       September 17, 2010; however, the parties jointly agreed to continue the hearing to
       November 22, 2010.
¶9         On November 22, 2010, respondent reported receiving the State’s socio-psychiatric
       report dated November 4, 2010. The parties agreed to continue the case to March 18, 2011,
       so that Chapman could complete his evaluation of respondent. On March 17, 2011, the
       parties agreed to continue the case until May 20, 2011.
¶ 10       On May 3, 2011, the State filed a motion to reconsider the trial court’s September 14,
       2009, decision granting the respondent’s request for independent examination. The State’s
       motion was granted on May 12, 2011, and the court denied respondent’s request for an
       independent examination. The parties then agreed to continue the case until July 22, 2011.
       On that date, respondent’s request to continue until August 28, 2011, was granted.
¶ 11       On August 18, 2011, respondent filed a motion to reconsider the court’s denial of his
       independent examination. The motion was denied on August 28, 2011, and the case was set
       for pretrial on November 18, 2011, without agreement from respondent. On November 18,
       2011, the court was informed that respondent would be privately hiring Chapman to evaluate
       him and to testify at trial. The parties then agreed to continue until January 6, 2012. On that
       date, the parties agreed to continue to January 20, 2012, where respondent waived his right
       to a jury trial. The parties then agreed to continue until February 3, 2012.

¶ 12                                   II. Trial
¶ 13      Respondent’s bench trial commenced on February 7, 2012. The State’s witnesses

                                                -3-
       consisted of Dr. Angeline Stanislaus, Jessica Stover, and Carich. All three witnesses were
       part of a team that evaluated respondent and prepared a socio-psychiatric report. In preparing
       the report, the team conducted a four-hour interview of respondent on October 12, 2010,
       reviewed his treatment and DOC records, and spoke with other staff members at Big Muddy.
       Overall, the State’s experts opined that respondent remained a sexually dangerous person and
       should not be discharged or conditionally released. The experts further opined that
       respondent needed to set his priorities and motivation on recovery, not just release.
       Respondent also needed to make more progress on the core issues that lead him to engage
       in sexual offenses before he could be released.
¶ 14        The State first called Stanislaus, a forensic psychiatrist assigned to the sexually
       dangerous persons unit at Big Muddy. Stanislaus had worked with respondent since 2004 and
       diagnosed respondent with pedophilia, fetishism, alcohol dependence, and polysubstance
       abuse. Respondent had suffered from these mental disorders for more than one year.
       Respondent’s pedophilia had affected his emotional and volitional capacity and predisposed
       him to commit sexual offenses. Stanislaus reported that respondent was taking at least two
       medications for mood stabilization.
¶ 15        Stanislaus testified that respondent had been participating in the treatment program and
       had made progress. However, Stanislaus opined that respondent had not resolved several
       areas that were driving his sexually dangerous behavior. Respondent admitted to sexually
       assaulting or abusing the 3 victims in the charged offenses and 10 unreported victims. The
       13 victims were between the ages of 9 and 13 years old, and the offenses started when
       respondent was 15 years old and ended when he was arrested at age 21. Stanislaus testified
       that despite respondent’s young age, the pervasiveness and recklessness of his behavior were
       quite significant.
¶ 16        Stanislaus testified that prior to respondent’s commitment, he often used the molestation
       of children to release his stress. Through his treatment, respondent learned the various factors
       that played into his offending. Stanislaus, however, was still concerned about respondent’s
       risk to reoffend because he was not consistently applying the intervention techniques he had
       been taught. Stanislaus reported that respondent struggled with emotional regulation, impulse
       control, and stress management. Respondent also continued to exhibit signs of sexual
       preoccupation and a need for immediate gratification. For example, respondent continued to
       masturbate to his deviant sexual fantasies to cope with stress. Stanislaus opined that
       respondent still needed to make more progress in these areas before he could successfully
       deal with resisting the impulse to molest children when released.
¶ 17        The State next called Stover, a social worker with the sexually dangerous persons
       program. Stover saw respondent at least twice a week during group therapy sessions and had
       worked with respondent for about 1½ years. Stover reported that respondent had done well
       in treatment and had made progress, noting that he had acknowledged previously unreported
       victims and learned the patterns to his offending. However, respondent’s progress for the
       prior year had been at a standstill, and he had not achieved enough progress in the program
       to be safely released into the community.
¶ 18        Stover testified that respondent had learned several intervention techniques, but


                                                 -4-
       sometimes chose not to utilize them. In one therapy session, respondent became angry and
       was asked to utilize an intervention technique to de-escalate his anger. Respondent stated he
       was not ready to intervene and chose to stay angry instead. Stover opined that because
       respondent would not consistently use intervention techniques in a controlled environment,
       if released, he would likely turn to sexual means to cope when dealing with stressful
       situations.
¶ 19        Stover reported that at the time of trial, respondent participated in three staff-facilitated
       groups and also assisted staff in another group by serving as a role model to its members. As
       part of assessing respondent’s risk of reoffending, Stover administered two risk assessment
       tools, the Minnesota Sex Offender Screening Tool (MnSOST-R) and the Static-99.
       Respondent scored a 12 out of 13 on the MnSOST-R, which revealed he was in the high-risk
       category for sexual recidivism. The Static-99, however, showed that respondent was in the
       moderate to low risk category for sexual recidivism. Stover opined that the test results
       underestimated his probability of reoffending, because the score was skewed by both
       respondent’s young age and his lack of criminal convictions due to his admission into the
       sexually dangerous persons program.
¶ 20        Stover further testified that respondent struggled with prioritizing his recovery, noting
       that respondent struggled with being self-centered and seeking self-gratification. Over the
       first six months of 2011, respondent missed 11 group sessions. Respondent then missed
       another three to four sessions since then. Respondent often chose to get his hair cut, go to the
       commissary, or go to the gym instead of attend therapy. Other times, respondent complained
       of being ill. Stover opined that such behavior showed that respondent’s motivation was
       toward release instead of recovery.
¶ 21        The State lastly called Carich, who was a psychologist and coordinator of the sexually
       dangerous persons program. Carich had worked with respondent since his commitment in
       1999. Carich testified that respondent had made substantial progress in the program, noting
       he had not gotten involved in sexual activities with other individuals at the program and had
       never quit or gotten suspended. Carich testified that a person in treatment must complete a
       four-phase program before being released into society, which included: (1) orientation; (2)
       working and identifying deviant patterns; (3) prerelease or relapse intervention; and (4)
       preparation for release. Respondent was currently in the third phase. Carich estimated that
       respondent had approximately two or three years before advancing to phase four.
¶ 22        Carich testified that he reviewed eight factors to evaluate respondent’s readiness to be
       released safely into society. The first factor included motivation and commitment. Carich
       testified that respondent’s participation in the program for 12 years showed motivation;
       however, he was preoccupied with obtaining release rather than trying to prevent reoffending.
¶ 23        The second factor was taking responsibility for one’s behavior. Carich testified that
       respondent had taken some responsibility by admitting to unknown victims; however, when
       talking about those victims, respondent minimized and deflected his responsibility. Carich
       opined that such behavior showed respondent had not yet changed his distorted thinking.
¶ 24        Carich testified that the third factor, social interest, referred to empathy for the victims.
       Carich testified that respondent showed some empathy for his victims, but his empathy was


                                                  -5-
       not consistent and he did not appreciate the full impact he had on the victims’ lives.
¶ 25       The fourth factor, termed social effective, involved interpersonal relationships and mood
       management. Carich reported that respondent had developed social skills and positive
       relationships. However, respondent still needed to work on compromising more consistently,
       dealing with his intimacy issues, and managing his anger more appropriately.
¶ 26       The fifth factor, offense pattern process and intervention, involved becoming aware of
       risk factors for offending. Although respondent illustrated that he knew how to identify his
       risk factors, Carich opined that he still needed to demonstrate consistent use of intervention
       techniques to reduce his sexual deviancy and manage his mood. Respondent most often used
       avoidance as an intervention technique. Carich opined that such a technique was less
       effective in the community; therefore, respondent needed to work on the other numerous
       techniques he had learned.
¶ 27       The sixth factor is lifestyle, which involved addressing antisocial behaviors. Carich
       testified that when respondent was offending, his antisocial behaviors led him to seek self-
       gratification at the expense of others. Respondent had made some positive changes to his
       behavior, but he still needed to work on his narcissism.
¶ 28       The seventh factor was core issues related to offending and resolution. Respondent
       identified experiences in his life related to his offending, including issues with abandonment,
       viewing women of all ages as sexual objects, and the need to control others. Carich noted
       that respondent became sexually attracted to one of the female therapists and also
       corresponded with an old girlfriend. Carich opined that such behavior showed that
       respondent still needed to deal with and manage his core issues before he could be released.
¶ 29       Lastly, the eighth factor related to managing sexual arousal and deviant fantasies. Carich
       testified that respondent had made some improvement, but still needed to keep working on
       this area. Respondent was still masturbating to relieve stress, which only reinforced
       respondent’s use of sex as a coping method. Carich was concerned that if respondent were
       released, he would relieve his stress by reoffending. Carich concluded that respondent was
       at a high risk to reoffend if released into the community.
¶ 30       After the State rested, respondent called Chapman, a psychiatrist who evaluated
       respondent and prepared a report dated December 1, 2011. Chapman had previously
       evaluated respondent for release in 2004, and at that time, opined that respondent had
       sufficiently recovered to be a suitable candidate for conditional release. Chapman’s
       conclusion after the instant evaluation was again that respondent had a low risk to reoffend
       and would be more likely than not to succeed if conditionally released. Chapman opined that
       respondent was motivated for recovery, but Chapman noted that he did not see a distinction
       between motivation for release and motivation for recovery. Chapman also reported that
       respondent had poor impulse control, had trouble following proper procedures, had a
       tendency toward addictive behavior, and suffered from mood swings. Despite these
       behaviors, Chapman still recommended release. Chapman testified that these behaviors were
       merely symptoms of respondent’s obsessive-compulsive personality and attention deficit
       disorder, and they had little correlation to his risk to reoffend.
¶ 31       Respondent then testified on his own behalf, stating that he was 33 years old and had

                                                -6-
       been in the sexually dangerous persons program for 12 years. Respondent reported assisting
       staff with group therapy sessions for approximately four years. Respondent testified that of
       the four-phase program, he was in phase three. Respondent had been in phase three since
       2003 or 2004. When questioned about the 11 absences he had from group therapy in 2011,
       respondent stated that 5 were because he was in the commissary and 6 were related to
       illnesses.
¶ 32       Respondent reported that he was taking medication to regulate his mood and noted that
       they worked well. Respondent testified that if released, he would continue to take his
       medication as prescribed. Additionally, respondent would use the intervention techniques he
       had acquired during his treatment to stop any temptation to reoffend. Specifically, respondent
       testified he would notify his therapist, probation officer, or any other peace officer if needed.
       Respondent also testified that he no longer viewed children as sexual beings, and he would
       be able keep his sexual arousal under control if released.
¶ 33       The trial concluded on February 8, 2012, and the court took the matter under advisement.
       On February 23, 2012, the trial court held that respondent remained a sexually dangerous
       person and denied his application for discharge or conditional release. Respondent was
       committed to the DOC. No posttrial motions were filed. Respondent appeals.

¶ 34                                          ANALYSIS
¶ 35                                 I. Sexually Dangerous Person
¶ 36        On appeal, respondent first argues that the trial court’s denial of his application for
       conditional release from the sexually dangerous persons program was against the manifest
       weight of the evidence.
¶ 37        Under section 9(a) of the Act, a respondent who has been found to be a sexually
       dangerous person may submit an application to the trial court setting forth facts showing that
       he has recovered. 725 ILCS 205/9(a) (West 2008). The court must then hold a hearing, and
       the State has the burden of proving by clear and convincing evidence that respondent remains
       a sexually dangerous person. 725 ILCS 205/9(b) (West 2008). A person is sexually
       dangerous if: (1) the person suffered from a mental disorder for at least one year prior to
       filing the petition; (2) the mental disorder is associated with criminal propensities to the
       commission of sexual offenses; (3) the person demonstrated that propensity toward acts of
       sexual assault or acts of sexual molestation of children; and (4) there is an explicit finding
       that it is substantially probable that the person would engage in the commission of sex
       offenses in the future if not confined. 725 ILCS 205/1.01 (West 2008); People v. Masterson,
       207 Ill. 2d 305 (2003).
¶ 38        If the court finds that respondent “appears no longer to be dangerous but that it is
       impossible to determine with certainty under conditions of institutional care that such person
       has fully recovered,” the court may conditionally discharge respondent. 725 ILCS 205/9(e)
       (West 2008). The court’s finding that respondent is still sexually dangerous may not be
       disturbed on review, unless that decision is against the manifest weight of the evidence. See
       In re Commitment of Sandry, 367 Ill. App. 3d 949 (2006). A decision is against the manifest
       weight of the evidence only if an opposite conclusion is clearly apparent. Id.

                                                 -7-
¶ 39       Respondent asserts that the trial court should have granted his conditional release, noting
       that the State’s experts testified that respondent was doing relatively well in treatment, and,
       on one risk assessment tool, was at moderate to low risk of reoffending. Upon review of the
       record, however, we find that the trial court’s decision to deny respondent’s conditional
       release was not against the manifest weight of the evidence. All three of the State’s experts
       concluded that respondent continued to be a sexually dangerous person, and it was more
       likely than not that he would reoffend in the future if not confined. Respondent suffered from
       pedophilia since a young age and struggled with, among other things, emotional regulation,
       impulse control, and stress management. Based on respondent’s progress in treatment and
       his predisposition to sexual deviance, the State’s experts concluded that respondent still had
       to deal with his core issues and consistently use intervention techniques before he would be
       suitable for conditional release.
¶ 40       Respondent points to Chapman’s opinion that he had sufficiently recovered and was a
       good candidate for conditional release. However, even Chapman reported that respondent
       had poor impulse control, had trouble following proper procedures, had a tendency toward
       addictive behavior, and suffered from mood swings. According to Chapman, such behaviors
       were unrelated to respondent’s risk to reoffend and were symptoms of his mental disorders,
       which would be with him for the rest of his life. However, the State’s experts opined that
       respondent’s behaviors relating, in part, to impulse control and anger management directly
       concerned respondent’s control over his sexual deviancy and ability to utilize intervention
       techniques to prevent reoffending.
¶ 41       In sum, the State presented unequivocal testimony that despite respondent’s 12 years in
       treatment, respondent had not successfully addressed his sexual preoccupation or the core
       issues that predisposed him to offend. It was for the trial court to determine the weight to be
       given to Chapman’s testimony and the other evidence, and we find nothing in the record that
       would require us to substitute our judgment for that of the trial court. See People v. Deleon,
       227 Ill. 2d 322 (2008). Therefore, based on the evidence presented, we hold that the trial
       court’s decision to deny respondent’s application for conditional release was not against the
       manifest weight of the evidence.

¶ 42                                   II. Speedy Trial Right
¶ 43       Respondent next argues that he was denied his constitutional right to a speedy trial and
       should be released from custody.
¶ 44       While proceedings under the Act are civil in nature, those subject to its proceedings must
       be accorded the same essential protections, such as the due process right to a speedy trial.
       725 ILCS 205/3.01 (West 2008); People v. Trainor, 196 Ill. 2d 318 (2001). The United
       States Supreme Court has identified four factors that must be balanced in determining
       whether a respondent’s right to a speedy trial has been violated. See Barker v. Wingo, 407
       U.S. 514 (1972). The four factors are: the length of delay in bringing respondent to trial, the
       reasons for the delay, the prejudice, if any, to respondent, and respondent’s assertion of his
       right. See People v. Crane, 195 Ill. 2d 42 (2001) (citing Barker, 407 U.S. 514).
¶ 45       Delays approaching one year are generally presumed to be prejudicial, such that they will

                                                -8-
       trigger consideration of the four factors; however, this presumption does not imply that
       respondent was prejudiced by the delay. Id. No single factor is necessary or sufficient to find
       that a speedy trial violation occurred. Id. The ultimate determination of whether respondent’s
       constitutional speedy trial right has been violated is reviewed de novo. Id.

¶ 46                        A. Length of Delay and Assertion of Right
¶ 47       In applying the factors to the instant case, the State does not dispute that the nearly three-
       year delay from respondent’s filing of his application until the trial was presumptively
       prejudicial. The State also does not dispute that respondent asserted his right to a speedy trial.
       The parties do dispute, however, who was responsible for the delay and whether respondent
       was prejudiced by such delay.

¶ 48                                    B. Reasons for Delay
¶ 49        Regarding the reason for the delay, the State bears the burden to justify the delay. Crane,
       195 Ill. 2d 42. However, reasons for the delay are weighed differently, such that an
       intentional delay will weigh heavier against the State than a more neutral reason. Id.
       Moreover, the mere fact that the delay is attributable to the State does not always mean that
       a speedy trial violation has occurred. Id.
¶ 50        The main thrust of respondent’s argument is based on the period between the filing of
       respondent’s application on February 9, 2009, and when respondent acknowledged in open
       court his receipt of the socio-psychiatric report on November 22, 2010. Respondent argues
       that this 21-month delay should be attributable to the State because the trial was unable to
       proceed until the State submitted its socio-psychiatric report. See 725 ILCS 205/9(a), (b)
       (West 2008) (stating that once an application for discharge under the Act is filed, the director
       is required to obtain a socio-psychiatric report concerning respondent, and the trial court is
       required to consider this report at the discharge hearing). The State’s reasoning for this delay
       was based on the seven reports Carich had to complete before respondent’s and the departure
       of his assistant. Such delay was not intentional and thus will not be weighed as heavily
       against the State as an intentional delay. See Crane, 195 Ill. 2d 42. Furthermore, during this
       period alone, respondent shared responsibility for some delay by agreeing to several
       continuances and filing at least three motions that were heard by the court.
¶ 51        Respondent argues that his counsel agreed to and requested continuances against his
       wishes, and therefore they should not be attributable to him. A delay is occasioned by
       respondent when respondent’s acts caused or contributed to the delay. People v. Kaczmarek,
       207 Ill. 2d 288 (2003). When respondent’s counsel requests a continuance on behalf of
       respondent, any delay caused by that continuance will be attributed to respondent, as a client
       is generally bound by the acts or admissions of his attorney. Id. Here, respondent was present
       for the majority of the court appearances, and despite asserting his speedy trial right, he
       allowed his counsel to agree to and request continuances in his presence. See id. (stating that
       a respondent will not be bound by his attorney’s actions when he clearly and convincingly
       attempted to assert his right to discharge his attorney and proceed to an immediate trial).
¶ 52        Although the delay in submitting the report is not attributable to respondent per se, we

                                                  -9-
       cannot say that respondent’s continuances during this period are meaningless or that his
       inaction would absolve him of occasioning the delay related to his continuances. Even if we
       determined that the entire period of delay related to the State’s report was attributed to the
       State, the record shows that after the report was submitted, respondent requested or agreed
       to a majority of the continuances. From our review of the record, we find that the reasons for
       the lengthy delay do not clearly weigh in favor of finding a speedy trial violation.

¶ 53                                        C. Prejudice
¶ 54        As for prejudice to respondent, other than the time he spent in custody, he has revealed
       no evidence that the proceedings were impaired by the delay. No prejudice exists just by
       being in custody during pendency of his application. See In re Detention of Hughes, 346 Ill.
       App. 3d 637 (2004). Furthermore, respondent’s assertion that his condition may have
       deteriorated during the pendency of his application is not supported by the record. The
       majority of the State’s testimony at trial revealed that respondent had been making progress
       in treatment, but still had more progress to make before being suitable for release. As such,
       the prejudice factor weighs in favor of the State.

¶ 55                                       D. Conclusion
¶ 56       After balancing all four factors in the instant case, we hold that no speedy trial violation
       occurred. While we are disturbed by the three-year delay in bringing respondent to trial, we
       believe that the lack of prejudice respondent suffered, coupled with his request for and
       acquiescence in a large majority of the continuances throughout the proceedings, precludes
       a finding that respondent was deprived of his constitutional right to a speedy trial.

¶ 57                            III. Ineffective Assistance of Counsel
¶ 58        Finally, respondent argues that his trial counsel was ineffective for failing to protect his
       constitutional right to a speedy trial by acquiescing in continuances and not moving for
       discharge or conditional release.
¶ 59        To prevail on a claim for ineffective assistance of counsel, a respondent must show that:
       (1) counsel’s performance fell below an objective standard of reasonableness; and (2)
       counsel’s deficient performance prejudiced respondent such that he was deprived of a fair
       trial. Strickland v. Washington, 466 U.S. 668 (1984); People v. Lawton, 212 Ill. 2d 285
       (2004). Respondent’s failure to satisfy either prong defeats a claim of ineffective assistance.
       People v. Graham, 206 Ill. 2d 465 (2003). Furthermore, the failure of counsel to argue a
       speedy trial violation cannot satisfy the Strickland test if there was no lawful basis for raising
       a speedy trial violation. See People v. Phipps, 238 Ill. 2d 54 (2010); Hughes, 346 Ill. App.
       3d 637.
¶ 60        As previously discussed, we held that respondent was not denied his constitutional right
       to a speedy trial. Thus, respondent was not prejudiced by his counsel’s failure to object to
       continuances and move for respondent’s release from custody based on a speedy trial
       violation. See Hughes, 346 Ill. App. 3d 637. Accordingly, respondent cannot establish a


                                                 -10-
       claim for ineffective assistance of trial counsel.

¶ 61                                    CONCLUSION
¶ 62       For the foregoing reasons, the judgment of the circuit court of Tazewell County is
       affirmed.

¶ 63      Affirmed.




                                                -11-